DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020, has been entered.
Claims 1-5, 7, 8, 10-14, 16-22 and 24 are pending in this action. Claim 23 has been cancelled. All previous rejections of claim 23 have been withdrawn in view of the cancellation of claim 23.  The previous 112 (d) rejection of claim 22 has been withdrawn in view of the amendment to claim 22.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends from claim 1, and claims the Indian gooseberry extract is present in the beverage in an amount.  However, claim 1 claims the beverage comprise “one or more components” of an Indian gooseberry extract.  Claim 1 does not require the presence of the Indian gooseberry extract.  Therefore, it is unclear if claim 10 is limiting the amount of the one or more components of the Indian gooseberry extract, or if applicant intends for claim 1 to positively recite the presence of the Indian gooseberry extract with claim 10 limiting the amount of the extract.  For purposes of examination, claim 10 will be considered to limit the amount of the Indian gooseberry extract present in the beverage.  However, where claim 1 is met by a teaching of one of the “one or more components” according to claim 2, the components are not necessarily provided by an Indian gooseberry extract and claim 10 will also be considered to be met.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10, 12, 13, 17, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNeary (US 2010/0215783) with evidence provided by Lin et al. (Lin, C.H., Chen, B.H. 2003. “Determination of carotenoid in tomato juice by liquid chromatography.” Journal of Chromatography A. Vol. 1012, pp. 103-109).
Regarding claims 1 and 22, McNeary teaches a beverage (i.e., tomato juice) that comprises water and a natural colorant that is a carotenoid and an Indian gooseberry extract ([0051], p.17 Table 27).  Lin et al. provides evidence that the colorant compounds in tomato juice are carotenoids (Table 1).
McNeary does not speak to the photo stability of the natural colorant in the beverage.  However, where McNeary teaches a beverage as claimed comprising a carotenoid and where an Indian gooseberry extract is added to the beverage in an amount falling within the range of claim 10, the Indian gooseberry extract is considered to impart a stability as claimed.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove 
Regarding claim 7, Lin et al. teach the carotenoids in tomato juice include beta-carotene (Table 1).
Regarding claim 10, McNeary teaches the Indian gooseberry extract is present in the tomato juice beverage at 0.03% by weight ([0051], p. 17 Table 27 tomato juice with 200 mg antioxidant= 75 mg gooseberry extract/0.243 kg tomato juice=308 mg/kg=0.03%), falling within the claimed range.
Regarding claim 12, where McNeary teaches a beverage comprising an Indian gooseberry extract as set forth above with regard to claim 1, the beverage is also considered to have a gallic acid content as claimed in the absence of convincing arguments or evidence to the contrary.  
Regarding claims 13 and 24, McNeary teaches formulating on or more components of an Indian gooseberry extract in a beverage (i.e. tomato juice) ([0051], p.17 Table 27), where the beverage comprises a natural colorant that is a carotenoid as evidenced by Lin et al. (Table 1).
McNeary does not speak to the photo stability of the natural colorant in the beverage.  However, where McNeary teaches a beverage as claimed comprising a carotenoid and where an Indian gooseberry extract is added to the beverage in an 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 17, McNeary teaches the Indian gooseberry extract is present in the tomato juice beverage at 0.03% by weight ([0051], p. 17 Table 27 tomato juice with 200 mg antioxidant= 75 mg gooseberry extract/0.243 kg tomato juice=308 mg/kg=0.03%), falling within the claimed range.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McNeary (US 2010/0215783) in view of Hossain et al. (Hossain, M.N., Fakruddin, M., Islam, M.N. 2011. “Effect of Chemical Additives on the Shelf Life of Tomato Juice.” Vol. 6, pp. 914-923).
McNeary teaches a beverage comprising water, a natural colorant, and an Indian gooseberry extract as detailed above with regard to claims 1 and 13 where the beverage is tomato juice.
McNeary is silent as to the beverage further a comprising a preservative as required by claims 3-5 and 18. 
Hossain et al. teach tomato juice comprising sodium benzoate and sorbic acid (p. 915 Table).
Therefore, it would have been obvious to have included sorbic acid or a salt of benzoic acid as a preservative in the tomato juice of McNeary, as these compounds are known to be included as preservatives in tomato juice.  This would have required no 
Regarding claim 5, Hossain et al. does not teach potassium benzoate as a preservative.  However, where they do teach sodium benzoate, which is an alkali metal salt of benzoic acid, as a preservative, one of ordinary skill would have had the reasonable expectation that any alkali metal salt of benzoic acid, including potassium benzoate, would function effectively as a preservative in the tomato juice beverage of McNeary.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McNeary (US 2010/0215783) in view of Oshima (JP 55-148076).
McNeary teaches a tomato juice beverage as detailed above with regard to claims 1 and 13.
McNeary is silent as to the tomato juice being carbonated.
Oshima teaches a carbonated tomato juice beverage, comprising tomato juice and carbonated water (p.1 of translation).
Therefore, where it was known to combine tomato juice with carbonated water, as taught by Oshima, it would have been obvious to have combined the tomato juice comprising the Indian gooseberry extract of McNeary with carbonated water as taught by Oshima in order to provide the predictable result of a carbonated tomato juice beverage.  

Claims 1-5, 7-8, 10-14, 16-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (USPN 5,607,707) in view of Chaudhuri et al. (USPGPub 2005/0244349 A1) and “Standardized extract of Emblica officinalis”, https://www.naturalremedy.com/Emblica%20officinalis.pdf, (November 10, 2012).
Regarding claims 1, 2, 13 and 14, Ford et al. teach stable aqueous compositions comprising a carotenoid (oil-soluble coloring ingredient), which is a natural colorant, for coloring beverages as well as a method for preparing said beverages (abstract; column 1, lines 5-9 and 39-41; column 2, lines 5-12 and 35-37). Ford et al. teach adding 0.1 to 1.0% of an antioxidant to the color composition comprising the carotenoid (coloring agent) (abstract; column 2, lines 9-17 and 26-29). According to Ford et al., the antioxidants have a stabilizing effect on the color of the compositions (See Example 4.1: column 6, lines 56-66). For instance, Ford et al. teach beverages (ready-to-drink products) made with a color composition comprising carotenoid(s), water, and an antioxidant (See Example 4.2: column 7, lines 20-32 and 46-66; Also See Example 2- Colour Composition). In specific examples, the beverages comprise water, the coloring composition comprising carotenoids and an antioxidant, and additional antioxidant (See Example 5: column 8, lines 39-66; Example 5.2). 
Ford et al. compared beverages comprising an antioxidant with similar beverages without antioxidant, by placing them into bottles located on a shelf storage position exposed to north-eastern daylight at ambient temperatures for up to 12 months, wherein samples were analyzed at monthly intervals including 3 months, 6 months, and 12 months (column 7, lines 46-66). The beverages containing the antioxidant exhibited a 
Therefore, Ford et al. generally teach a method of stabilizing a natural colorant, wherein the natural colorant is a carotenoid, in a beverage. Although Ford et al. disclose exemplary and/or preferred antioxidants, the broader disclosure just requires an antioxidant (column 3, lines 40-45; Examples 4.1 and 4.2; abstract; claims 1-8; column 5, lines 1-6). Furthermore, the reference also discloses the presence of other antioxidants as processing aids (column 4, lines 50-54).
While Ford et al. teach a water-based carotenoid beverage comprising an antioxidant that has color retention for up to 12 months and a method of stabilizing the color in said beverage by including an antioxidant in an amount sufficient to stabilize the color of the carotenoid (natural colorant), the reference fails to expressly disclose the use of one or more components of an Indian gooseberry extract for the stabilization.
Chaudhuri et al. discloses that poly-unsaturated color compounds which are not photochemically stable include carotenoids [0092]. For instance, Chaudhuri et al. teach that natural colors or pigments such as beta-carotene are generally unstable and are in need of being stabilized and protected from photodegradation ([0106]-[0107]). Chaudhuri et al. also teach that conventional antioxidant such as tannic acid and Emblica antioxidant are suitable antioxidants for providing stability [0140].
Both Ford et al. and Chaudhuri et al. teach compositions which may comprise carotenoids and also teach the use of suitable antioxidants to provide stability. It would have been obvious to use a suitable amount of tannic acid as the antioxidant for stabilizing the carotenoids in the color composition used in the beverage of Ford et al. 
“Standardized extract of Emblica officinalis” discloses that Emblica officinalis Gaertn is commonly known as Indian gooseberry and has strong antioxidant action (What is Emblica officinalis?; Biological actions of E. officinalis). According to the reference, Indian gooseberry or E.officinalis extract comprises greater than 30% w/w tannic acid.
Both Ford et al. and “Standardized extract of Emblica officinalis” disclose antioxidants. It would have been obvious to use Indian gooseberry extract to stabilize the color of the carotenoid in the color composition used in the beverage of Ford et al., because “Standardized extract of Emblica officinalis” demonstrates Indian gooseberry extract contains greater than 30% w/w tannic acid, which is a known antioxidant, and exhibits strong antioxidant action. Therefore, one having ordinary skill in the art would have considered Indian gooseberry extract to be a suitable source for providing the tannic acid for stabilization.  In turn, the combination of prior art would have been expected to provide photostabilization of the color of the natural colorant as claimed.
Regarding claims 3, 4 and 18, Ford et al. as modified by Chaudhuri et al. and “Standardized extract of Emblica officinalis” teach the beverage comprising water, a carotenoid (natural) colorant, and Indian gooseberry extract as the source of tannic acid (antioxidant) as well as the method of stabilizing the carotenoid color in the beverage by adding a sufficient amount of the one or more components of Indian gooseberry extract as recited above with respect to claims 1 and 13, respectively. Ford et al. also teach that the drink or beverage products can be prepared by adding preservatives such as 
Regarding claim 5, Ford et al. as modified by Chaudhuri et al. and “Standardized extract of Emblica officinalis” teach the beverage comprising a preservative as recited above with respect to claim 3. Ford et al. teach that the preservative can be a form of benzoic acid and also teach exemplary beverage formulations comprising sodium benzoate (column 4, lines 35-37; Examples 5.1 and 5.2). Although Ford et al. fail to expressly disclose potassium benzoate as a preservative, because the reference teaches the use of sodium benzoate in beverages it would have been obvious to use any alkali metal salt of benzoic acid. Therefore, it would have been obvious to use potassium benzoate as the preservative, since Ford et al. already teach using an alkali metal salt of benzoic acid in beverage formulations.
Regarding claims 7, 8 and 16, 
Furthermore, Chaudhuri et al. also teach that beta-carotene is in need of being stabilized ([0106]-[0107]).
Regarding claims 10 and 17, Ford et al. as modified by Chaudhuri et al. and “Standardized extract of Emblica officinalis” teach the beverage comprising an amount of Indian gooseberry extract as the source of tannic acid for stabilization of the carotenoid natural colorant for 3 months as well as the method of stabilization as recited above with respect to claims 1 and 13. Ford et al. teach that the color composition comprising the carotenoid that is used in the beverage, comprises 0.1 to 1% of an antioxidant, which overlaps with the claimed range (abstract; column 2, lines 17-18; Example 4.2). While the examples show that the resultant color composition is used in a small amount in the overall beverage formulation, Ford et al. also teach adding additional amounts of antioxidant to the final beverage product in order to reinforce the stabilizing effect of the antioxidants (column 6, lines 64-66; See Examples 5.1 and 5.2: column 8, lines 40-67; column 9, lines 1-10). To the extent that the modified Ford et al. fail to teach the claimed concentration based on a total weight of the beverage, it is noted that [g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Given that Ford et al. teach that antioxidants have a stabilizing effect resulting in greater color retention, and given that the secondary references demonstrate that Indian 
Regarding claim 11, Ford et al. as modified by Chaudhuri et al. and “Standardized extract of Emblica officinalis” teach the beverage comprising an amount of Indian gooseberry extract as the source of tannic acid for stabilization of the carotenoid natural colorant for 3 months as recited above with respect to claim 1. While Ford et al. disclose that ascorbic acid is a suitable antioxidant for use in the color composition used in the beverage, the reference also teaches that other antioxidants can be used as an alternative (column 3, lines 40-45; and claim 9). Furthermore, even though the reference also discloses that incorporation of ascorbic acid in the final (beverage) product is effective in reinforcing the stabilizing effect of the antioxidants (column 6, lines 64-66; Examples 5.1-5.2), one having ordinary skill in the art would have recognized that using more of the other known stabilizing antioxidants such as the tannic acid provided by the Indian gooseberry extract removes the need for reinforcement with ascorbic acid.
Given that ascorbic acid is not a required ingredient, it would have been obvious to exclude ascorbic acid in the beverage, which thus satisfies the claimed limitation of below 0.004% by weight.
Regarding claim 12, Ford et al. as modified by Chaudhuri et al. and “Standardized extract of Emblica officinalis” teach the beverage comprising an amount 
Even though “Standardized extract of Emblica officinalis” discloses that Indian gooseberry extract contains greater than 10% w/w gallic acid, because the modified Ford et al. suggest using the Indian gooseberry extract in small amounts that would be less than 0.1 wt%, the amount of gallic acid within the beverage would be expected to overlap with the claimed range of below 0.017% by weight.
Regarding claim 19, Ford et al. as modified by Chaudhuri et al. and “Standardized extract of Emblica officinalis” teach the beverage as recited above with respect to claim 1, which comprises a carotenoid such as β-carotene. In addition, Ford et al. teach that a dispersion of β-carotene can be mixed with other coloring materials such as anthocyanin extracts to produce an extensive range of orange shades (column 2, lines 53-62).
Regarding claims 20 and 21, Ford et al. as modified by Chaudhuri et al. and “Standardized extract of Emblica officinalis” teach the beverage comprising an amount of Indian gooseberry extract as the source of tannic acid for stabilization of the carotenoid natural colorant for 3 months as well as the method of stabilization as recited above with respect to claims 1 and 13. Ford et al. teach including the color composition which comprises the carotenoid and the antioxidant in carbonated beverages (column 4, lines 61-62; Examples 5.1 and 5.2).
Regarding claims 22 and 24, Ford et al. as modified by Chaudhuri et al. and “Standardized extract of Emblica officinalis” suggest aqueous beverages comprising a carotenoid and Indian gooseberry extract as the source of tannic acid antioxidant as 
Given that the secondary references Chaudhuri et al. and “Standardized extract of Emblica officinalis” provide motivation for adding Indian gooseberry extract as the source of tannic acid, which is also an antioxidant, it would have been obvious to add and optimize the amount of the one or more components of Indian gooseberry extract (e.g. tannic acid) in order to stabilize the color of the carotenoid colorant composition in the beverage for 9 months. Furthermore, one having ordinary skill in the art would have a reasonable expectation of success in adding and optimizing the amount of one or more components of Indian gooseberry extract, since Ford et al. demonstrate that it was already known at the time of filing to add an antioxidant to carotenoid color compositions in beverages in order to provide greater color retention between 6 and 12 months.




Response to Arguments

Applicant's arguments filed December 15, 2020, have been fully considered but they are not persuasive.
  Applicant argues that any stabilization of color in Ford is a result of the fatty acid ester emulsifier (Remarks, p. 6).
This argument is not persuasive.  Initially, the examiner notes the claims are to a composition comprising the claimed ingredients, and a method comprising formulating a beverage, where the presence of additional components that may affect the stability of the colorants are not excluded.  Further, as stated in the rejection above, it was known in the prior art to include antioxidants in compositions.  Given that the claimed Indian gooseberry extract was a known antioxidant, the prior art may have had different motivation for adding the extract, but would have arrived at the claimed invention.
Applicant points to the evidence included in the 1.132 declaration as showing that the Indian gooseberry extract’s effectiveness is not solely due to antioxidant activity (Remarks, p. 7).
The examiner notes that the declaration was carefully reviewed and not found to be persuasive as set forth in the office action mailed September 15, 2020.
Applicant states that the claims have been amended to set forth more stringent color requirements (Remarks, p. 8).
The claims continue to be rejected over the previously applied prior art.  Given that Ford is also concerned with color stability, the claims are not considered to represent an unobvious contribution over the prior art.
Additionally, new rejections are set forth over McNeary, where a beverage comprising beta carotene and an Indian gooseberry extract is taught.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791